UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:September 30, 2011 Date of reporting period:September 30, 2011 Item 1. Reports to Stockholders. Alpha Defensive Growth Fund Class I ACDEX Alpha Opportunistic Growth Fund Class I ACOPX ANNUAL REPORT September 30, 2011 To the shareholders of the Alpha Capital Defensive Growth Fund: As this is our first official correspondence since the launch of our new Fund, we wanted to start by introducing ourselves and thanking you for your support of the Alpha Capital Funds.Alpha Capital has been managing multi-manager, daily-liquid alternative investment strategies for over two years in separate account structures. In order for a broader audience to be able to access Alpha Capital’s distinct investment strategies, we wanted an additional vehicle for investors to use.Given that goal, we launched the Alpha Capital Defensive Growth Fund (ACDEX) on January 31, 2011 with $5 million of seed capital.Over the course of the fiscal year we were able to increase AUM to $6.9 million through our concentrated internal marketing effort.The investment objective of the Fund is to seek capital preservation.The Fund looks toproduce positive absolute returns and low volatility across all market cycles by allocating capital to multiple asset classes and multiple investment strategies. Performance While we view any loss of capital as undesirable, we are relatively pleased with Fund performance for the fiscal year in both absolute and relative terms.From the Fund’s inception on January 31, 2011 to September 30, 2011, the Fund returned -1.20% net of all fees, while the benchmark, the HFRI Fund of Funds Composite Index,returned -5.40% over the same time period.In addition, the Fund outperformed the benchmark in each of the three quarters since its launch.Please see the table below for quarterly and annual returns: Inception – Inception – 4/01/11 – 7/01/11 – 9/30/11 3/31/11 6/30/11 9/30/11 Alpha Capital Defensive Growth Fund (ACDEX) -1.20% 1.50% 1.18% -3.80% HFRI Fund of Funds Composite Index -5.40% 0.73% -1.18% -4.96% Performance Attribution and Portfolio Changes There were relatively few fund changes during the fiscal year so the risk profile of the Fund remained fairly constant for the period.Adding to performance for the year were funds whose managers invested in assets classes like short-duration high yield corporate bonds, agency and non-agency mortgage backed securities, and gold.From a strategy perspective, fund managers who employed long/short or global macroeconomic strategies generally outperformed managers who employed directional strategies.This was particularly true in July, August and September as real volatility returned to the capital markets for the first time all year. 3 Hurting performance for the period were managers who focused primarily on equities, sovereign and emerging market debt, longer maturity and cyclical high yield corporate debt and non-dollar currencies.While the Fund has limited equity exposure by design, and the exposure that is there is hedged, this group of underlying funds still had negative performance as global equities sold off significantly in the third quarter.Along with equities, almost all credit risk assets (high yield, sovereign debt and emerging debt) performed very poorly in the July-September period as the European debt crisis came to a tipping point. It is worth noting that one of the best performing asset classes for the year, and certainly for the last three months of the year, was U.S. Treasuries.At this time the Fund has very little exposure to Treasuries and we do not foresee a significant allocation for some time to come.With nominal yields very low, and real yields negative for many parts of the Treasury curve, we feel that the risk/reward equation is terribly skewed to the downside and we would like to see signs of improvement in that relationship before allocating capital to this asset class. Capital Markets Review Over the past nine months, the capital markets have been extremely volatile.We believe this stems from economic uncertainty as well as widening views of the economic landscape – the larger the disparity in views, the larger the swings in asset prices. The first source of uncertainty was the rate of growth in developed nations.Despite QE I, QE II and Operation Twist, the U.S. economy is still saddled with high unemployment, massive debt and a deteriorating housing market.The Fed has continued to try essentially everything in its ever-smaller monetary toolkit to stimulate jobs and growth, but the policies do not seem to have been very effective.The result of Fed policy has been historically low Treasury and mortgage yields.Throughout the year, analysts and investors have ratcheted down domestic and global growth expectations.The International Monetary Fund (IMF) estimated 2012 Gross Domestic Product (GDP) at 1.9% for the U.S. (revised down 0.8%), and just 4% for the world (revised down 0.5%).It is important to note that while both of these growth estimates were still positive, the direction of the revisions continued to be lower, and the U.S. estimate was close enough to zero for economists and investors to become increasingly worried about a “double dip” recession. Europe shares many of the same obstacles to growth.Unemployment remains high across countries in the European Union, and is worse in nations such as Greece, Ireland, Portugal and Spain.The European debt crisis continues to be unresolved more than 18 months after it began.There is not enough space in this short letter to discuss all of the nuances of the European debt problems, but two main factors 4 contributed to broad capital markets volatility.The first factor was a fear that if Greece (or one of the other troubled European countries such as Portugal, Italy or Spain) defaulted on its sovereign debt, this would be the catalyst for a global financial panic similar to 2008.The second factor has been the drag on European and world growth rates caused by any of the possible solutions to the debt crisis.Germany, France and the European Central Bank (ECB) are so consumed with austerity measures and other restrictive policies that it is very difficult to predict whether the EU countries will grow at any significant rate. With the countries that are typically world economic growth leaders bogged down with debt and employment issues, the focus quickly changed to emerging nations.Nations such as China, Brazil, India, and Russia have fostered hope for economic growth over the past few years given their increasing political stability, improving balance sheets, increasingly educated population, and strong GDP growth.Throughout the year, however, emerging nations also showed signs of slower growth, including the necessity for China to potentially engineer a “hard landing” to put the brakes on inflationary pressures.This ultimately took a toll on the optimistic view that these countries had the ability to help the developed world grow out of its problems. Whether at home or abroad, uncertainty has ruled the day for the first nine months of 2011 and broad market returns certainly reflect this fact.For the broad asset classes, U.S. Treasuries and other high quality bonds produced positive returns while all equity returns were negative.On a relative basis, U.S. equities outperformed global and emerging markets and large cap outperformed mid cap and small cap.These results are not surprising when the developed nations of the world are all wrestling with large amounts of government debt, low levels of economic growth, high unemployment and ever increasing political intrusiveness into the capital markets arena. Outlook Looking forward into 2012, we believe the global capital markets will continue to exhibit bouts of volatility as the European debt crisis, and the subsequent impact on world economies, continues to play out.As both the U.S. and Europe struggle with over-leveraged economies and under-employed citizens, we find it hard to believe that significant and sustainable economic growth can be obtained any time soon.That being said, the diminished probability of a double dip recession in the U.S., healthy third quarter corporate earnings and the possibility of additional quantitative easing are all helping to build underlying support for asset prices.While we understand the flight to U.S. Treasuries and U.S. dollars in times of crisis, we think capital will slowly be redeployed back into other asset classes and other parts of the world in the coming year. 5 Philosophically, we continue to believe that the only way to survive market volatility like that which we have seen recently is for portfolios to contain multiple asset classes and multiple investment strategies.The Fund is constructed to give investors exposure to numerous asset classes, in addition to three or four different investment strategies, with the expectation that when some managers are performing well it can help offset others who are not.Asset class correlations have increased markedly in recent weeks so the inclusion of different types of investment strategies becomes even more important.Currently, the Fund contains long-only debt strategies, long-short debt and equity strategies, arbitrage strategies and global macro strategies to help diversify the return stream.While the months of August and September were extremely challenging, and have reminded us of the market action of the fall of 2008, we remain committed to the strategy of the Fund and are pleased with performance in the face of a challenging investment landscape. Thank you for your confidence in Alpha Capital Funds Management. Regards, Bradley H. Alford CIO Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds.The Funds will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds.Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in asset backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares 6 and the value of funds may be discounted to the value of the underlying securities.The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds.Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors.The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks.These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. Correlation is a measure of the interdependence of two random variables. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 650 constituent funds, as reported by the hedge fund managers listed within the HFR Database. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. You cannot invest directly in an index. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 7 To the shareholders of the Alpha Capital Opportunistic Growth Fund: As this is our first official correspondence since the launch of our new Fund, we wanted to start by introducing ourselves and thanking you for your support of the Alpha Capital Funds.Alpha Capital has been managing multi-manager, daily-liquid alternative investment strategies for over two years in separate account structures. In order for a broader audience to be able to access Alpha Capital’s distinct investment strategies, we wanted an additional vehicle for investors to use.Given that goal, we launched the Alpha Capital Opportunistic Growth Fund (ACOPX) on January 31, 2011 with $5 million of seed capital.The objective of the Fund is to seek long-term capital appreciation.The Fund looks to emphasize risk-adjusted returns and lower volatility when compared to broad-based equity market indices.The Fund closed the fiscal year with AUM of $5.8 million, as it has been a difficult time period to raise assets in a hedged equity strategy. Performance From the Fund’s inception on January 31, 2011 to September 30, 2011, the Fund returned -8.00% net of all fees, while the benchmark, HFRI Fund of Funds Composite Index returned -5.40% over the same time period.Please see the table below for quarterly and annual returns: Inception – Inception – 4/01/11 – 7/01/11 – 9/30/11 3/31/11 6/30/11 9/30/11 Alpha Capital Opportunistic Growth Fund (ACOPX) -8.00% 1.70% -0.49% -9.09% HFRI Fund of Funds Composite Index -5.40% 0.73% -1.18% -4.96% While we are not pleased with the absolute return of the Fund, or the relative return versus the HFRI Fund of Funds Composite Index, the Fund is a hedged equity strategy and it did perform well against a pure hedged equity index and representative unhedged global equity market indices.The table below highlights some index returns for the same January 31st - September 30th time period: HFRI Equity Hedge Total Index -9.08 % S&P 500® Index -10.79 % Russell Midcap® Index -15.10 % Russell 2000® Index -17.55 % MSCI EAFE Index (gross) -16.60 % MSCI Emerging Markets Index (gross) -19.49 % 8 While losing eight cents on a dollar is not where we want to be, we are pleased that the Fund did protect more capital when compared to the very poor returns of long-only equity indices. Performance Attribution and Portfolio Changes There were a number of underlying fund changes during the fiscal year and most were related to selling broad, diversified global allocation funds and replacing them with smaller and more focused single strategy funds.Many of the diversified global allocation funds do well in times of positive directional moves in the market but do not fare as well in times of volatility and severe difference of opinion.As evidence of this trend, the Fund contained 10 underlying funds with an average weighting of 10% each at inception and finished the fiscal year with 16 underlying funds with an average weighting of just over 6% each. While several funds in the portfolio performed well over the entire period, the Fund does run a hedged equity strategy and broad equity markets performed very poorly over the inception to fiscal year end time period.The largest contribution to performance came from the two short-only equity strategies.As noted earlier in this letter, equity markets were down anywhere from 10% to 19% for the time period covered, thus short equity strategies performed very well.In addition, our defensive asset allocation strategy performed well as allocations to U.S. Treasuries, gold and silver all generated positive returns. Hurting performance for the period were long-only equity strategies.While some outperformed equity markets on a relative basis, all were negative for the period.In addition, several of our equity strategies hold relatively few securities and performed worse than more diversified strategies.While we believe concentrated portfolios produce better returns over the long run, concentrated equity portfolios can frequently fall out of favor for short periods of time and have the potential to recover more than the broad market later. It is worth noting that hedged equity strategies have struggled in 2011, especially in the second half of the year.Most active equity managers are fundamental in nature and unfortunately, individual company fundamentals have been overwhelmed by external factors both in the U.S. and particularly in Europe.The result is that it has become increasingly difficult for equity managers to add excess return, or alpha.We think this is one reason why hedged equity returns are similar to (or perhaps slightly better than) unhedged equity returns for the year.At some point in the future, we believe that fundamental research will regain its historical significance and quality managers will outperform broad indices.Until then, security and asset class correlations remain very high and hedged equity returns will not be as attractive as in years past. 9 Capital Markets Review Over the past nine months, global capital markets have been extremely volatile.We believe this stems from economic uncertainty as well as widening views of the economic landscape – the larger the disparity in views, the larger the swings in asset prices. The first source of uncertainty was the rate of growth in developed nations.Despite QE I, QE II and Operation Twist, the U.S. economy is still saddled with high unemployment, massive debt and a deteriorating housing market.The Fed has continued to try essentially everything in its ever-smaller monetary toolkit to stimulate jobs and growth, but the policies do not seem to have been very effective.The result of Fed policy has been historically low Treasury and mortgage yields.Throughout the year, analysts and investors have ratcheted down domestic and global growth expectations.The International Monetary Fund (IMF) estimated 2012 Gross Domestic Product (GDP) at 1.9% for the U.S. (revised down 0.8%), and just 4% for the world (revised down 0.5%).It is important to note that while both of these growth estimates were still positive, the direction of the revisions continued to be lower, and the U.S. estimate was close enough to zero for economists and investors to become increasingly worried about a “double dip” recession. Europe shares many of the same obstacles to growth.Unemployment remains high across countries in the European Union, and is worse in nations such as Greece, Ireland, Portugal and Spain.The European debt crisis continues to be unresolved more than 18 months after it began.There is not enough space in this short letter to discuss all of the nuances of the European debt problems, but two main factors contributed to broad capital markets volatility.The first factor was a fear that if Greece (or one of the other troubled European countries such as Portugal, Italy or Spain) defaulted on its sovereign debt, this would be the catalyst for a global financial panic similar to 2008.The second factor has been the drag on European and world growth rates caused by any of the possible solutions to the debt crisis.Germany, France and the European Central Bank (ECB) are so consumed with austerity measures and other restrictive policies that it is very difficult to predict whether the EU countries will grow at any significant rate. With the countries that are typically world economic growth leaders bogged down with debt and employment issues, the focus quickly changed to emerging nations.Nations such as China, Brazil, India, and Russia have fostered hope for economic growth over the past few years given their increasing political stability, improving balance sheets, increasingly educated population, and strong GDP growth.Throughout the year, however, emerging nations also showed signs of slower growth, including the necessity for China to potentially engineer a “hard landing” to put the brakes on inflationary pressures.This ultimately took a toll on the optimistic view 10 that these countries had the ability to help the developed world grow out of its problems. Whether at home or abroad, uncertainty has ruled the day for the first nine months of 2011 and broad market returns certainly reflect this fact.For the broad asset classes, U.S. Treasuries and other high quality bonds produced positive returns while all equity returns were negative.On a relative basis, U.S. equities outperformed global and emerging markets and large cap outperformed mid cap and small cap.These results are not surprising when the developed nations of the world are all wrestling with large amounts of government debt, low levels of economic growth, high unemployment and ever increasing political intrusiveness into the capital markets arena. Outlook Looking forward into 2012, we believe the global capital markets will continue to exhibit bouts of volatility as the European debt crisis, and the subsequent impact on world economies, continues to play out.As both the U.S. and Europe struggle with over-leveraged economies and under-employed citizens, we find it hard to believe that significant and sustainable economic growth can be obtained any time soon.That being said, the diminished probability of a double dip recession in the U.S., healthy third quarter corporate earnings and the possibility of additional quantitative easing are all helping to build underlying support for asset prices.While we understand the flight to U.S. Treasuries and U.S. dollars in times of crisis, we think capital will slowly be redeployed back into other asset classes and other parts of the world in the coming year. Philosophically, we continue to believe that the only way to survive market volatility like we have seen recently is for portfolios to contain multiple asset classes and multiple investment strategies.The Fund is primarily constructed to give investors exposure to equities while seeking to provide downside protection.In addition, the Fund contains smaller exposures to several other asset classes combined with three or four different investment strategies, with the expectation that when some managers are performing well it can help to offset others who are not.Asset class correlations have increased markedly in recent weeks, so the inclusion of different types of investment strategies becomes even more important.Currently, the Fund contains long-only equity strategies hedged with short-only equity strategies, long-short strategies, arbitrage strategies and macro strategies to help diversify the return stream.While the months of August and September have been very challenging, and have reminded us of a much smaller version of the fall of 2008, we remain committed to the strategy of the Fund and continue to believe that any equity exposure in an investor’s portfolio should be hedged for the foreseeable future. 11 Thank you for your confidence in Alpha Capital Funds Management. Regards, Bradley H. Alford CIO Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds.The Funds will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds.Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in asset backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities.The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds.Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors.The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks.These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. Correlation is a measure of the interdependence of two random variables. Alpha is a measure of performance on a risk-adjusted basis. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 650 constituent funds, as reported by the hedge fund managers listed within the HFR Database. 12 The HFRI Long/Short Equity, or Equity Hedge Index, includes fund managers who maintain positions both long and short in primarily equity and equity derivative securities.A wide variety of investment processes can be employed to arrive at an investment decision, including both quantitative and fundamental techniques; strategies can be broadly diversified or narrowly focused on specific sectors and can range broadly in terms of levels of net exposure, leverage employed, holding period, concentrations of market capitalizations and valuation ranges of typical portfolios.Equity Hedge managers would typically maintain at least 50% exposure to, and may in some cases be entirely invested in, equities - both long and short. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic market The Russell Midcap® Index measures the performance of the mid-cap segment of the U.S. equity universe.The Russell Midcap is a subset of the Russell 1000® Index.It includes approximately 800 of the smallest securities based on a combination of their market cap and current index membership.The Russell Midcap represents approximately 31% of the total market capitalization of the Russell 1000 companies. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe.The Russell 2000 is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index.It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The MSCI EAFE Index is a free-float-adjusted market capitalization index that is designed to measure the international equity market performance of developed markets, excluding the United States and Canada. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. You cannot invest directly in an index. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 13 Alpha Capital Funds EXPENSE EXAMPLE at September 30, 2011 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/11 – 9/30/11). Actual Expenses The first set of lines of the table below provide information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Alpha Defensive Growth Fund and the Alpha Opportunistic Growth Fund. Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the table below provide information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second set of lines of the table is 14 Alpha Capital Funds EXPENSE EXAMPLE at September 30, 2011 (Unaudited), Continued useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 4/1/11 9/30/11 (4/1/11 - 9/30/11) Actual Defensive Growth Fund $ 973.40 Opportunistic Growth Fund $ 904.60 Hypothetical (5% return before expenses) Defensive Growth Fund Opportunistic Growth Fund * Expenses are equal to each Fund’s annualized expense ratio of 1.25% multiplied by the average account value over the period, multiplied by 183 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 15 Alpha Defensive Growth Fund Comparison of the change in value of a $10,000 investment in the Alpha Defensive Growth Fund – Class I Shares vs the HFRI Hedge Fund of Funds Composite Index and the Barclays Capital U.S. Aggregate Bond Index Since Total Return: Inception1 Alpha Defensive Growth Fund – Class I -1.20% HFRI Hedge Fund of Funds Composite Index -5.40% Barclays Capital U.S. Aggregate Bond Index 6.52% Total Annual Fund Operating Expenses: Class I Shares – 2.58% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 650 constituent funds, as reported by the hedge fund managers listed within the HFR Database. The HFRI Monthly Indices are updated three times a month. The current month and the prior three months are left as estimates and are subject to change. All performance prior to that is locked and is no longer subject to change. The Barclays Capital U.S. Aggregate Bond Index is a broad-based index that measures the investment-grade, U.S. dollar-denominated taxable fixed income market and includes Treasury, agency, corporate, mortgage-backed, asset-backed and commercial mortgage-backed securities. 1 The Fund commenced operations on January 31, 2011. 16 Alpha Opportunistic Growth Fund Comparison of the change in value of a $10,000 investment in the Alpha Opportunistic Growth Fund – Class I Shares vs the HFRI Hedge Fund of Funds Composite Index and the S&P 500® Index Since Total Return: Inception1 Alpha Opportunistic Growth Fund – Class I -8.00% HFRI Hedge Fund of Funds Composite Index -5.40% S&P 500® Index -10.79% Total Annual Fund Operating Expenses: Class I Shares – 2.40% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 650 constituent funds, as reported by the hedge fund managers listed within the HFR Database. The HFRI Monthly Indices are updated three times a month. The current month and the prior three months are left as estimates and are subject to change. All performance prior to that is locked and is no longer subject to change. The S&P 500® Index is a capitalization-weighted unmanaged index of 500 widely traded stocks, created by Standard & Poor’s, and considered to represent the performance of the U.S. stock market in general. 1 The Fund commenced operations on January 31, 2011. 17 Alpha Capital Funds ALLOCATION OF PORTFOLIO ASSETS – at September 30, 2011 (Unaudited) Defensive Growth Fund Opportunistic Growth Fund Percentages represent market value as a percentage of total investments. 18 Alpha Defensive Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011 Shares Value ALTERNATIVE FUNDS – 21.03% The Arbitrage Fund – Class I $ ASG Diversified Strategies Fund – Class Y TFS Market Neutral Fund Turner Spectrum Fund – Institutional Class* TOTAL ALTERNATIVE FUNDS (Cost $1,462,134) EQUITY FUNDS – 9.96% Berwyn Income Fund TOTAL EQUITY FUNDS (Cost $710,012) EXCHANGE-TRADED FUNDS – 4.64% SPDR Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $262,801) FIXED INCOME FUNDS – 63.91% DoubleLine Total Return Bond Fund – Class I Driehaus Active Income Fund Eaton Vance Global Macro Absolute Return Fund – Class I Hotchkis and Wiley High Yield Fund – Class I Osterweis Strategic Income Fund – Class I Payden Emerging Markets Bond Fund RiverNorth/DoubleLine Strategic Income Fund – Class I Templeton Global Bond Fund – Advisor Class TOTAL FIXED INCOME FUNDS (Cost $4,550,520) MONEY MARKET FUNDS – 0.84% Invesco STIT-Liquid Assets Portfolio – Institutional Class, 0.10%+ TOTAL MONEY MARKET FUNDS (Cost $57,403) Total Investments (Cost $7,042,870) – 100.38% Liabilities in Excess of Other Assets – (0.38)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 19 Alpha Opportunistic Growth Fund SCHEDULE OF INVESTMENTS at September 30, 2011 Shares Value ALTERNATIVE FUNDS – 27.55% Grizzly Short Fund* $ PIMCO Stockplus TR Short Strategy Fund – Class I Robeco Boston Partners Long/Short Equity Fund – Class I TOTAL ALTERNATIVE FUNDS (Cost $1,543,722) EQUITY FUNDS – 59.41% AQR Risk Parity Fund – Class I Aston/River Road Independent Value Fund – Class I* Cambiar Aggressive Value Fund – Investor Class IVA Worldwide Fund – Class I Permanent Portfolio PIMCO All Asset Authority Fund – Class I RiverNorth Core Opportunity Fund Royce Premier Fund – Institutional Class Tocqueville Select Fund* Wasatch Emerging Markets Small Cap Fund The Weitz Funds – Partners III Opportunity Fund* Yacktman Focused Fund TOTAL EQUITY FUNDS (Cost $3,866,402) EXCHANGE-TRADED FUNDS – 4.11% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $253,127) FIXED INCOME FUNDS – 8.31% Stone Harbor Emerging Market Debt Fund – Institutional Class TOTAL FIXED INCOME FUNDS (Cost $500,000) MONEY MARKET FUNDS – 0.85% Invesco STIT-Liquid Assets Portfolio – Institutional Class, 0.10%+ TOTAL MONEY MARKET FUNDS (Cost $49,192) Total Investments (Cost $6,212,443) – 100.23% Liabilities in Excess of Other Assets – (0.23%) ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of September 30, 2011. The accompanying notes are an integral part of these financial statements. 20 Alpha Capital Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2011 Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund ASSETS Investments, at value (cost $7,042,870 and $6,212,443, respectively) $ $ Receivables: Fund shares issued — Dividends and interest 7 11 Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables: Administration and fund accounting fees Audit fees Transfer agent fees and expenses Custody fees Legal fees Pricing fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income — Accumulated net realized loss on investments ) ) Net unrealized depreciation on investments ) ) Net assets $ $ The accompanying notes are an integral part of these financial statements. 21 Alpha Capital Funds STATEMENTS OF OPERATIONS For the Period January 31, 2011* through September 30, 2011 Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund INVESTMENT INCOME Income Dividends $ $ Interest 94 94 Total income Expenses Administration and fund accounting fees (Note 4) Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Audit fees Registration fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Legal fees Trustee fees Reports to shareholders Insurance expense Pricing fees Miscellaneous Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on investments ) ) Capital gain distributions from regulated investment companies — Net change in unrealized depreciation on investments ) ) Net realized and unrealized loss on investments ) ) Net decrease in net assets resulting from operations $ ) $ ) * Commencement of operations. The accompanying notes are an integral part of these financial statements. 22 Alpha Capital Funds STATEMENTS OF CHANGES IN NET ASSETS Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund January 31, 2011* January 31, 2011* through through September 30, 2011 September 30, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ $ ) Net realized loss on investments ) ) Capital gain distributions from regulated investment companies — Net change in unrealized depreciation on investments ) ) Net decrease in net assets resulting from operations ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — — End of period $ $ Includes undistributed net investment income of $ $ — (a)A summary of share transactions is as follows: Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund January 31, 2011* January 31, 2011* through through September 30, 2011 September 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares redeemed ) ) — — Net increase $ $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 23 Alpha Capital Funds FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund January 31, 2011* January 31, 2011* through through September 30, 2011 September 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income/(loss)‡^ ) Net realized and unrealized loss on investments ) ) Total from investment operations ) ) Net asset value, end of period $ $ Total return -1.20
